DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending as amended on 1/19/2022. Claims 1-7 and 10-17 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 1/19/2022. In particular, claim 1 has been amended to exclude a particular dianhydride residue structure. This limitation was not previously recited. Therefore the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 8, 9 and 18-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al (KR 20140118386; included English machine translation cited herein) in view of Sato (WO 2016/147997; English equivalent US 2017/0275425 cited herein), Koike et al (JP 2004/035347; included machine translation cited herein), and Harris et al (US 3502625).
As to claims 8, 9, 20 and 21, Ju discloses producing a polyimide film that is colorless and transparent, has low birefringence [0009] and optical properties, and can be applied to various display material fields [0008, 0023]. Ju discloses preparing a 
Ju discloses polymerization in an organic solvent [0038-9], thereby producing a composition comprising polyamic acid and organic solvent (corresponding to an organic solvent as presently recited). 
Ju discloses casting the obtained solution to a support [0042] (corresponding to forming a coating film by applying to a support, as presently recited), and heating to form a polyimide film [0043] (corresponding to imidizing the polyimide precursor by heating, as presently recited). 
Ju teaches that the polyimide film is a substrate for a display device, has high heat resistance, and has a birefringence of 0.008 or less [0051-53]. However, Ju fails to specifically teach stretching the polyimide film, and fails to specifically teach inorganic particles having refractive indices as presently recited.
Sato teaches that polyimide is being applied to a wide range of fields [0002], and teaches that a stretched film is preferred over a non-stretched film in consideration of enhancement of mechanical strength and heat resistance of the film [0141]. Sato describes methods for stretching a pre-formed polyimide film in [0146-152] for 
Koike discloses that an optical material made of a polymer resin is generally lighter weight and lower in cost and superior in processability and productivity compared to optical glass [0003], but that conventional polymeric materials exhibit birefringence [0004]. Koike teaches that in various processes for forming optical resins into optical devices in which a force is exerted to orient a main chain, such as stretching, a birefringence occurs, and there is an increasing need to avoid such problems [0014-15]. Koike teaches a method for producing strontium carbonate having an orientation birefringence, and using it to provide non-birefringent optical material containing the particulate strontium carbonate [0001]. In particular, Koike teaches utilizing a technique known as crystal doping in which the orientation birefringence of a polymer resin and inorganic fine particle cancel each other out [0020-21]. The long axis (major axis) of the strontium carbonate has a refractive index of 1.520 [0056], which is smaller than the refractive indices of each of the other optical axis directions (i.e., directions perpendicular to the major axis) [0055, 0080]. 
In light of Koike’s disclosure ([0014-15]) as discussed above, it was known in the art to orient optical resins by stretching. In view of Sato’s disclosure ([0141, 0149]) discussed above, it was known in the art that stretching a polyimide film results in enhancement of physical properties, such as mechanical strength and heat resistance. Both Koike ([0014-15]) and Sato ([0145]) further recognize that stretching a polymer resin can result in an undesired increase in birefringence/anisotropy. Therefore, in view 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide film, as disclosed by Ju, by further including a step of stretching Ju’s obtained imidized film, as disclosed by Sato, in order to improve physical properties (such as strength and heat resistance) of the film. It would have been further obvious to the person having ordinary skill in the art to have prepared a stretched polyimide film intended for applications requiring low birefringence, as disclosed by modified Ju, by adding Koike’s strontium carbonate inorganic particles to the polyamic acid film forming solution (i.e., for inclusion in the final formed film), in order to decrease the birefringence in the polyimide caused by the stretching/orientation to a value within Ju’s disclosed range of 0.008 or less, including to a value within the ranges recited in instant claims 8 and 21. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to the presently recited light transmittance, Ju teaches that the polyimide film has an average transmittance of 88% or more at a thickness of 10-12 microns [0051]. It would have been obvious to the person having ordinary skill in the art to have prepared a polyimide film according to modified Ju having any appropriately high light 
As to the presently recited size shrinkage ratio:
According to the instant specification, in general, size shrinkage is observed in the in-plane direction of polyimide films, and that in a polyimide film having a size shrinkage of 0.1% or more, it is clear that the polyimide film is a stretched film [0027]. Given that modified Ju suggests a stretched polyimide film having a substantially similar structure as the presently recited and disclosed polyimide, and given the teaching in the instant specification that size shrinkage is generally observed in stretched polyimides, there is reasonable basis to conclude that modified Ju suggests a polyimide film having a size shrinkage as presently recited.
As to the recited water content:
Ju discloses utilizing an organic solvent to prepare the polyamic acid solution, and does not disclose any use of water in the solution. Additionally, Ju discloses carrying out the preparation of polyamic acid under nitrogen or argon [0038]. Given the inert atmosphere and absence of water in Ju’s disclosure, one having ordinary skill in the art would have reasonably concluded that water is to be excluded when carrying out the process of Ju. However, Ju fails to specifically teach a water content of 1000 ppm or less. 
Harris teaches a polyimide prepared by reaction of diamine and dianhydride to provide film forming aromatic polyimides (col 1, lines 19-25). Like Ju, Harris discloses reaction of dianhydrides and diamines in an inert solvent, including NMP and DMAc, to produce polyamic acid. Harris teaches that water may react with dianhydrides and 
In light of Harris’ disclosure, the person having ordinary skill in the art would have been motivated to carry out the synthesis of polyamic acid utilizing reactants and solvent which do not contain water in order to prevent reaction with dianhydride and hydrolysis of polyamic acid. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamic acid solution according to modified Ju utilizing anhydrous conditions which reduce the content of water, including conditions which reduce water to a content below the presently recited maximum of 1000 ppm.
As to claims 18 and 19, modified Ju suggests a method according to claim 8, as set forth above. A polyimide (and precursor thereof) prepared from TCHD, TFDB, 6FDA and CBDA, as disclosed by Ju (see, e.g., example 1 in table 1 in the original document), has a structure according to instant general formula 1’ wherein the dianhydride residues correspond to instant R1 and wherein the TFDB residue corresponds to instant R2 having a formula (2). Alternatively, modified Ju suggests a precursor according to instant general formula 3’ wherein the 6FDA residue corresponds to instant R5 and the diamine residues correspond to instant R6. 
Furthermore, in Ju’s polyimide of example 1, 80% of the diamine is TFDB (6 hydrogens bound to an aromatic ring), while 20% of the diamine is CHDA (10 hydrogens are bound to non-aromatic carbon), and 80% of the dianhydride is 6FDA (6 hydrogens bound to an aromatic ring), while 20% of the dianhydride is CBDA (4 hydrogens bound to non-aromatic carbon). Therefore, Ju exemplifies a polyimide .

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered.
The examiner agrees that, in view of the amendment to claim 8 excluding the H-BPDA, the previously set forth rejection has been overcome. In particular, the examiner agrees with Applicant’s finding that the now excluded monomer is essential to Park, and therefore, it would not have been obvious to modify Park to arrive at amended claim 8. A new rejection has been set forth citing Ju as a primary reference instead of Park.
Applicant’s arguments (p 14) that the claimed method produces unexpected results have been fully considered. However, the advantages described by Applicant as being associated with inorganic particles appear to be substantially similar to the advantages associated with inorganic particles as disclosed by Koike. Applicant has not explained why the noted advantages associated with the use of the claimed specific inorganic particles would have been unexpected when considering Koike’s disclosure. Therefore, Applicant’s arguments fail to avoid the above prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RACHEL KAHN/Primary Examiner, Art Unit 1766